KEITH, Circuit Judge,
with whom Circuit Judges GEORGE CLIFTON EDWARDS, Jr. and NATHANIEL R. JONES join, dissenting.
I respectfully disagree with the majority’s holding in this case. The general no-strike clauses contained in the national and supplemental agreements did not prohibit the strike by Ryder’s employees. In my view, the majority has misperceived the issue that must first be addressed by the Court.
Ryder argued and the district court concluded that the express language of the no-strike clause precluded judicial interpretation and unambiguously prohibited all strikes. By addressing the issue in this manner, the majority completely misses the mark. A contractual prohibition against work stoppage does not invalidate the right to conduct a work stoppage to protest matters which cannot be resolved under contractual grievance procedures. A work stoppage precipitated by a non-arbitrable dispute would not come within the purview of the contract and would not constitute a breach of the no-strike clause. Therefore, the question that must be addressed is *602whether the nature of the work stoppage was covered by the contract. The district court’s failure to address this threshold question and its failure to make corresponding findings of fact constituted reversible error. My distinguished brethren of the majority have erred, in my view, in deciding to the contrary.
I.
The majority recognizes that the right to strike or engage in work stoppages, guaranteed by Section 7 of the National Labor Relations Act, 24 U.S.C. § 157, may be surrendered or waived by an express provision in the collective bargaining agreement. Mastro Plastics Corp. v. NLRB, 350 U.S. 270, 280, 76 S.Ct. 349, 356, 100 L.Ed. 309 (1956).
Certain statutory rights such as the right to strike “are conferred on employees collectively to foster the process of bargaining and properly may be exercised or relinquished by the union as a collective bargaining agent to obtain certain economic benefits for union members.” Alexander v. Gardner-Denver Co., 415 U.S. 36, 51, 94 S.Ct. 1011, 1021, 39 L.Ed.2d 147 (1974). The majority goes astray in failing to recognize that the promise not to strike, is the quid pro quo for the employer’s promise to submit grievances to arbitration. Boys Markets v. Retail Clerks, 398 U.S. 235, 248, 90 S.Ct. 1583, 1591, 26 L.Ed.2d 199 (1970). This quid pro quo theory is the basis for the concept of coterminous interpretation. That is, the right to strike may be bargained away in exchange for an employer’s promise to bestow certain benefits such as terminal arbitration. Coterminous interpretation refers to the notion that if the subject matter of the strike is arbitrable, then the strike violates the no-strike clause. Delaware Coca-Cola v. General Teamsters Local Union, 624 F.2d 1182, 1185 (3d Cir.1980). Correlatively, the obligation to refrain from striking is not violated when the subject of the strike is non-arbitrable. Id.
The district court erred by not applying the coterminous interpretation theory to determine whether the strike violated the no-strike clause in the parties’ agreement. This theory is supported by a wealth of case law. See Teamsters Local 174 v. Lucas Flour, 369 U.S. 95, 106, 82 S.Ct. 571, 576, 7 L.Ed.2d 593 (1962) (“a no-strike clause agreement [will not be] implied beyond the area which it has been agreed will be exclusively covered by compulsory terminal arbitration”); Gateway Coal Co. v. United Mine Workers of America, 414 U.S. 368, 382, 94 S.Ct. 629, 639, 38 L.Ed.2d 583 (1974) (“[a]bsent an explicit expression of an intention to the contrary, ... the agreement to arbitrate and the duty not to strike should be construed as having coterminous application”); Buffalo Forge v. United States Steelworkers, 428 U.S. 397, 407, 96 S.Ct. 3141, 3147, 49 L.Ed.2d 1022 (1976) (“the quid pro quo for the employer’s promise to arbitrate was the union’s obligation not to strike over issues that were subject to the arbitration machinery”). See also, Jacksonville Bulk Terminals, Inc. v. International Longshoremen’s Assoc., 457 U.S. 702, 102 S.Ct. 2673, 73 L.Ed.2d 327 (1982); Delaware Coca-Cola, supra; NLRB v. Southern California Edison Co., 646 F.2d 1352 (9th Cir.1981); Irvin H. Whitehouse & Sons v. NLRB, 659 F.2d 830 (7th Cir.1981).
The majority’s attempt to distinguish these cases on grounds that they involved either implied no-strike clauses or were actions in which the parties were seeking injunctive relief is overly simplistic. The Third Circuit in Delaware Coca-Cola v. General Teamsters Local Union, 624 F.2d 1182 (3d Cir.1980) recognized that “[Relevant Supreme Court precedent, as shown by both Buffalo Forge and Mastro Plastics, supports the conclusion that a broadly worded no-strike clause does not waive the right to strike over non-arbitrable matters that are not covered by the strikers’ contract.” 624 F.2d at 1187. Subsequent Third Circuit decisions have not retreated from this position. Pacemaker Yacht Co. v. NLRB, 663 F.2d 455 (3d Cir.1981), a case which the majority inexplicably points to as digressing from the holding in Delaware Coca-Cola, goes no further than to state that “the principle of coterminous interpretation, is *603not a rule of law but merely a tool of contract interpretation . .. which must be applied to the facts of each case.” Id. at 457-58. I wholeheartedly agree. Indeed, it is the district court’s failure to apply this interpretative tool to the facts of this case that mandates our dissent.
The vast weight of authority indicates that an express waiver of the right to strike cannot be read in a vacuum. A no-strike provision must be interpreted in light of the concomitant duty to arbitrate. It would be inimical to fundamental principles of labor relations to prohibit strikes in protest of matters which cannot be resolved through arbitration.
II.
Coterminous interpretation of the agreement between the parties would have led to a correct resolution of this case. If the windshield dispute was the cause of the work stoppage, the strike was clearly illegal since the responsibility for cleaning windshields is a matter governed by the contract and subject to arbitration. However, if the work stoppage was caused by the arrest of union men, the strike was not illegal since the arrest of employees is a matter which does not concern the contractual relationship and cannot be resolved through grievance procedures.
Evidence presented before the district court indicated that the cause of the work stoppage was the arrest and jailing of union members. James Barton, Ryder Area Transportation Manager, testified that union representatives informed him “if we did not get them out of jail that they were going to strike on us.” Barton also testified that union representatives stated “the police in St. Louis caused it [the strike].” This testimony was buttressed by the introduction of the following telegram the Union sent to Ryder: “Reason for stoppage was the company jailed two of its black employees, members of this organization, for no reason.” A factual determination of the reason for the strike was critical to a finding of liability. The district court’s failure to make such an inquiry constituted reversible error.
Conclusion
The majority has missed the mark in my opinion, by failing to remand this case to the district court for clarification of the reasons for the strike. Their decision sets a dangerous precedent which, if followed, will work a grave injustice against union members. A rule of law that subsumes all the union’s rights under a general no-strike provision can only promote unequal bargaining power and encourage labor instability. It is for these reasons that I respectfully dissent.